977 F.2d 575
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kevin L. YOUNG, Plaintiff-Petitioner,v.Patrick WHALEN, Warden, Defendant-Respondent.
No. 91-6582.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 26, 1992.
Decided Sept. 29, 1992.As Amended Nov. 2, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk, No. CA-90-1781-N;  Rebecca B. Smith, District Judge.
Kevin L. Young, appellant pro se.
J. Phillip Krajewski, Asst. U.S. Atty., Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Kevin L. Young appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2241 (1988).   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Young v. Whalen, No. CA-90-1781-N (E.D.Va. May 13, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.